United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 August 11, 2005

                                                         Charles R. Fulbruge III
                           No. 04-41318                          Clerk
                         c/w No. 04-41509
                         Summary Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

ANITRA DESHEA JENKINS,

                                    Defendant-Appellant.

                       --------------------
          Appeals from the United States District Court
                for the Southern District of Texas
                         (3:03-CR-50-ALL)
                         (6:03-CR-75-ALL)
                       --------------------

Before JONES, WIENER, and DeMOSS, Circuit Judges.

PER CURIAM:*

     In this consolidated appeal, Defendant-Appellant Anitra Deshea

Jenkins appeals her guilty plea convictions for being a felon in

possession of a firearm and for bank robbery and possession of a

firearm in furtherance of a crime of violence.         18 U.S.C. §§

922(g)(1), 924(a)(2), (c)(1)(A)(ii), (B)(i)&(ii); 2113(a) & (d).

     Jenkins argues that the district court erred in assigning a

career offender enhancement based upon two prior convictions for

aggravated assault with a deadly weapon.    Jenkins contends that


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
these convictions were part of a common scheme and should have been

counted as separate offenses.

     We review de novo the district court’s interpretation of the

Guidelines,    and   more   specifically,   that    court’s     determination

whether prior sentences were part of a common scheme.                  United

States v. Villegas, 404 F.3d 355, 359 (5th Cir. 2005); United

States v. Robinson, 187 F.3d 516, 519 (5th Cir. 1999).

     The record reflects that Jenkins’s assault on a woman at a gas

station during the second aggravated assault was inconsistent with

Jenkins’s     common    scheme   to   reunite      with   her    girlfriend.

Accordingly, the district court did not err in determining that the

two prior convictions were unrelated and that Jenkins qualified as

a career offender.      See Robinson, 187 F.3d at 519-20.

     Jenkins also argues that the district court’s application of

the career offender enhancement violates United States v. Booker,

125 S. Ct. 738 (2005).      She concedes that her argument is reviewed

for plain error.       See United States v. Mares, 402 F.3d 311 (5th

Cir. 2005), petition for cert. filed (Mar. 31, 2005)(No. 04-9517).

     The district court’s determination of career offender status

does not implicate Booker. United States v. Guevara, 408 F.3d 252,

261 (5th Cir. 2005).        Accordingly, Jenkins fails to demonstrate

error, plain or otherwise.

AFFIRMED.




                                      2